Citation Nr: 1431771	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-35 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a positive PPD test.

2.  Whether new and material evidence has been received to reopen a claim of service connection for high cholesterol.

3.  Whether new and material evidence has been received to reopen a claim of service connection for tuberculosis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral leg disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a cyst under the right armpit.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.



7.  Entitlement to service connection for a left knee disability.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

9.  Entitlement to service connection for a right ankle disability.

10.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye disability.

11.  Entitlement to service connection for a left eye disability.

12.  Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.

13.  Entitlement to service connection for a left foot disability.

14.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left little finger injury.

15.  Entitlement to service connection for residuals of a left little finger injury.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1980 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

Although the RO initially treated the Veteran's claims as having been timely appealed, the Veteran did not timely appeal a rating decision in May 2006 that initially denied the claims.  As the claims of service connection have been previously denied, the claims may not be considered on the merits unless new and material evidence has been presented.  Whether or not finality applies is a jurisdictional question for the Board and the Board is not bound by the RO's determination.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  Therefore, the Board has reframed the issues on the title page accordingly.

In August 2013 the Board remanded the case for procedural actions consistent with the appellate posture of the claim.

The reopened claims of service connection for left knee, left eye, left foot, and left little finger disabilities are REMANDED to an Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the Veteran's claims of service connection for a positive PPD test, high cholesterol, tuberculosis, a left knee disability, a right ankle disability, a left eye disability, a left foot disability, a left little finger disability, a bilateral leg disability, and a cyst under the right armpit; the Veteran did not file a timely notice of disagreement and the May 2006 rating decision became final.

2.  Evidence added to the record since the May 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a positive PPD test, and does not raise a reasonable possibility of substantiating the claim.

3.  Evidence added to the record since the May 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for high cholesterol, and does not raise a reasonable possibility of substantiating the claim.

4.  Evidence added to the record since the May 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for tuberculosis, and does not raise a reasonable possibility of substantiating the claim.

5.  Evidence added to the record since the May 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral leg disability, and does not raise a reasonable possibility of substantiating the claim.

6.  Evidence added to the record since the May 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a cyst under the right armpit, and does not raise a reasonable possibility of substantiating the claim.


7.  The additional evidence received since the May 2006 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for a left knee disability, a right ankle disability, a left eye disability, a left foot disability, and a left little finger disability, and raises a reasonable possibility of substantiating the claims.

8.  The current right ankle disability, strain and degenerative joint disease, did not have onset in service and is unrelated to a right ankle strain in service.


CONCLUSIONS OF LAW

1.  The RO's May 2006 rating decision denying service connection for a positive PPD test, high cholesterol, tuberculosis, a left knee disability, a right ankle disability, a left eye disability, a left foot disability, a left little finger disability, a bilateral leg disability, and a cyst under the right armpit, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2013).

2.  The criteria for reopening the previously denied claim of service connection for a positive PPD test have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for reopening the previously denied claim of service connection for high cholesterol have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for reopening the previously denied claim of service connection for tuberculosis have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).





5.  The criteria for reopening the previously denied claim of service connection for a bilateral leg disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The criteria for reopening the previously denied claim of service connection for a cyst under the right armpit have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The criteria for reopening the claim of service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  The criteria for reopening the claim of service connection for a right ankle disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

9.  The criteria for reopening the claim of service connection for a left eye disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

10.  The criteria for reopening the claim of service connection for a left foot disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

11.  The criteria for reopening the claim of service connection for a left little finger disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

12.  The criteria for service connection for a right ankle disability, strain and degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




The Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).






The RO provided post-adjudication VCAA notice by letter, dated in November 2013.  The VCAA notice complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claim). 

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case in March 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.

The RO has obtained the Veteran's service records and VA records.  The Veteran was afforded VA examinations in 2009, 2010, and 2012.  As the VA examinations were based on the Veteran's medical history and described the current findings in sufficient detail so that the Board's decision is a fully informed one, the VA medical examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 







On the reopened claim of service connection for a right ankle disability, there are no additional records to obtain and no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen Based on New and Material Evidence

The Veteran is claiming service connection for a positive PPD test, high cholesterol, tuberculosis, a left knee disability, a right ankle disability, a left eye disability, a left foot disability, a left little finger disability, a bilateral leg disability, and a cyst under the right armpit.  Service connection for the claimed disabilities was denied by the RO in a rating decision in May 2006.  That rating decision was not timely appealed and became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

"New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).






When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Positive PPD Test, High Cholesterol, Tuberculosis, Bilateral Leg Disability, Cyst Under Right Armpit

The evidence of record at the time of the rating decision in May 2006 consisted of the service treatment records.  

The service treatment records show that the Veteran had a positive PPD test in June 2000 and was started on isoniazid (INH).  Tuberculosis was not diagnosed at any time during service, and chest X-ray in June 2000 was normal.  The Veteran's cholesterol was elevated in May 2004.  A cyst under the right armpit was noted in September 2004.  The Veteran complained of thigh pain in February 2000.  

In the rating decision in May 2006, the RO denied service connection for positive PPD test and high cholesterol, because the conditions were not disabilities for the purpose of VA disability compensation.  Service connection for tuberculosis was denied, because there was no diagnosis.  Service connection for bilateral leg condition and cyst under the right armpit were denied, because there was no evidence of current disabilities.

The evidence pertinent to the claims received after the rating decision in May 2006 consists of the Veteran's hearing testimony and written statements as well as VA examinations in September 2009.  The evidence added to the record does not contain medical evidence showing that the Veteran has any disability related to a positive PPD test or high cholesterol or that he has tuberculosis.  On VA examination in September 2009, the evaluation of the legs was normal.  The cyst under the right armpit had resolved and was asymptomatic.  





As the evidence does not relate to an unestablished fact necessary to substantiate the claims, namely, a disability due to a positive PPD test or high cholesterol for the purpose of VA compensation, or a diagnosis of tuberculosis, or a current disability of the legs, or a current disability due to an underarm cyst, the evidence does not raise a reasonable possibility of substantiating the claims, and the evidence is not new and material under 38 C.F.R. § 3.156.  

And the claims of service connection for positive PPD test, high cholesterol, tuberculosis, bilateral leg disability, and cyst under the right armpit are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

Left Knee, Right Ankle, Left Eye, Left Foot, Left Little Finger

In the rating decision in May 2006, the RO denied service connection for a left knee disability, because there was no current disability.  The additional evidence since May 2006, consisting of VA examinations in July 2010, September 2010, and May 2012, shows a current left knee condition.  

In the rating decision in May 2006, the RO denied service connection for a right ankle disability, because there was no current disability.  The additional evidence since May 2006, consisting of VA examinations in September 2009, in September 2010, and in May 2012, shows a current right ankle condition.  

In the rating decision in May 2006, the RO denied service connection for a left eye disability, because there was no current disability.  The additional evidence since May 2006, consisting of VA examinations in September 2009 and April 2012, shows a current left eye condition.  

In the rating decision in May 2006, the RO denied service connection for a left foot disability, because there was no current disability.  The additional evidence since May 2006, consisting of a VA examination in September 2009, shows a current left foot condition.  


In the rating decision in May 2006, the RO denied service connection for a left little finger disability, because there was no current disability.  The additional evidence since May 2006, consisting of a VA examination in September 2009, shows a current left little finger condition.  

As the evidence relates to unestablished facts necessary to substantiate the claims, namely, evidence of current disabilities, the evidence raises a reasonable possibility of substantiating the claims, and the evidence is new and material under 38 C.F.R. § 3.156.  

And the claims of service connection for a left knee disability, a right ankle disability, a left eye disability, a left foot disability, and a left little finger disability are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

As the evidence of record is insufficient to decide the reopened claims of service connection for a left knee disability, a left eye disability, or a left foot disability, the claims are remanded for further development. 

As the evidence of record is sufficient to decide the reopened claim of service connection for a right ankle disability, the Board is proceeding with appellate review. 

The Reopened Claim of Service Connection for Right Ankle Disability 

Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 





Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) only apply to a chronic disability enumerated in the regulation listing named chronic diseases in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38C.F.R. §§ 3.303(b), 3.309(a)).





Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service, if the condition becomes manifest to a degree of ten percent or more within a one-year presumptive period, following service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible. Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact. If the evidence is not credible, the evidence has no probative value. 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Right Ankle

Evidence 

The service treatment records show that in April 1985 the Veteran was seen for a right ankle strain.  X-rays were negative.  There was no further complaint or finding related to the right ankle during the next 20 years of service.

After service on VA examination in September 2009 the Veteran complained of occasional sharp right ankle pain with walking.  X-rays showed degenerative joint disease of the right ankle.

On VA examination in September 2010, the VA examiner stated that it was less likely as not that the current right ankle strain was a progression of the in-service strain.  The diagnosis was a history of right ankle strain.  The VA examiner explained that there were no records to indicate that the Veteran developed a chronic ankle condition in service as the ankle strain resolved and was not an issue for the remainder of the Veteran's military career.   

In May 2012, a VA examiner stated that current X-rays showed evidence of old trauma with possible old avulsion fracture.  The VA examiner stated that this was less likely than not incurred in service, because there was no showing of X-ray evidence of avulsion fracture in the service records.

Analysis 

As for the current right ankle disability, strain and degenerative joint disease,
a right ankle strain on active duty answers the question of what happened, it does not answer the question of a relationship, cause and effect, or nexus of the current ankle strain to the ankle strain in service.  Competent and credible evidence is still required to establish such a nexus. 



As for the current right ankle disability, degenerative joint disease was not affirmatively shown to have had onset in service.

As the current right ankle disability, strain or degenerative joint disease, a strain is not a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a)  and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease). 

As for degenerative joint disease, a form of arthritis, arthritis is a chronic disease under 38 C.F.R. § 3.309(a), and chronicity and continuity of symptomatology apply.  See Walker, at 1338-40.  Joint pain associated with the ankle strain in service is indicative of but not dispositive of degenerative joint disease, which satisfies the "noted during service" of 38 C.F.R. § 3.303(b), to this extent the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  See Walker, at 1338-49. 

For the showing of a chronic disability, such as degenerative joint disease, in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time. 38 C.F.R. §3.303(b).  On the basis of the available service treatment records, a single episode of ankle strain followed by 20 years of service without another complaint or abnormal finding is insufficient to identify degenerative joint disease, which is identified by X-ray, and to establish chronicity at the time. 




As for continuity of symptomatology, the elements to establish continuity are: (1) that the condition was "noted during service;" (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  SeeWalker, at 1335-36, 40. 

The Veteran is competent to describe a painful ankle in service and since service. To this extent, the Veteran's lay statements and testimony are competent evidence of postservice continuity of symptomatology, that is, the lay statements and testimony are admissible as evidence. 

The Veteran as a lay person is competent to identify a simple medical condition, that is, one capable of lay observation.  Also the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Neither chronic strain nor degenerative joint disease is a simple medical condition that the Veteran as a lay person is competent to identify based on mere personal observation, as the identification of a chronic strain or degenerative joint disease falls outside the realm of common knowledge of a lay person, that is, such a condition is not capable of lay observation.  38 C.F.R. § 3.159; Jandreau, at 1377.

Also neither chronic strain nor degenerative joint disease is a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation).


See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, chronic strain and degenerative joint disease are more analogous to an internal process rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, chronic strain and degenerative joint disease are not the type of conditions under case law that has been found to be capable of lay observation.

As the degenerative joint disease is not capable of lay observation under Jandreau or by case law, it is not a simple medical condition that the Veteran as a lay person is competent to identify. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or identify degenerative joint disease.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

As degenerative joint disease is not a simple medical condition under Jandreau or by case law and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current degenerative joint disease and the implicit continuity of symptoms. 

For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between degenerative joint disease and the postservice symptomatology.  


Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

As previously explained, neither chronic strain nor degenerative joint disease arthritis is a simple medical condition that the Veteran as a lay person is competent to identify, therefore to the extent the Veteran's lay evidence is offered as proof of causation, that is, the current right ankle disability is related to service, the Veteran's opinion as a lay person is not competent lay evidence.  

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

No medical professional has identified the current right ankle disability earlier than 2009.  And degenerative joint disease of the right ankle first documented by X-rays in 2009 is well beyond the one-year presumptive period following separation from active duty in 2005 for manifestation of degenerative joint disease, arthritis, as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309. 





And the Veteran has not submitted evidence from a medical professional that directly associates the current right ankle disability to the ankle strain in service. 

The only medical evidence of record as to whether the current right ankle disability is directly related to in-service ankle strain consists of the opinions of VA examiners. 

On VA examination in September 2010, the VA examiner stated that it was less likely as not that the current right ankle strain was a progression of the in-service strain.  The VA examiner explained that there were no records to indicate that the Veteran developed a chronic ankle condition in service as the ankle strain resolved and was not an issue for the remainder of the Veteran's military career.   On VA examination in May 2012, the VA examiner stated that it was less likely than not the X-rays findings of a possible old avulsion fracture was incurred in service, because there was no showing of X-ray evidence of avulsion fracture in the service records.  The Board finds that the degenerative changes of the ankle encompass the "possible" old avulsion fracture.  See Morris v. West, 13 Vet. App. 94, 97 (1999) ("possibly" suffering from a disability was deemed speculative).

As the opinions of the VA examiners are based on a review of the Veteran's history and provided a rationale for the conclusions reached in the opinions, the opinions constitute competent and persuasive medical evidence that the current right ankle disability, ankle strain and degenerative joint disease, is not due to a single ankle strain in service in 1985. There is no other medical evidence to consider and weigh against the opinion of the VA examiners.

As the only persuasive medical evidence of record opposes rather than supports the claim on the remaining material issue of fact, namely, a nexus to service, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

As new and material evidence has not been presented to reopen the claim of service connection for a positive PPD test, the appeal is denied. 

As new and material evidence has not been presented to reopen the claim of service connection for high cholesterol, the appeal is denied. 

As new and material evidence has not been presented to reopen the claim of service connection for tuberculosis, the appeal is denied.

As new and material evidence has not been presented to reopen the claim of service connection for a bilateral leg disability, the appeal is denied. 

As new and material evidence has not been presented to reopen the claim of service connection for a cyst under the right armpit, the appeal is denied.

As new and material evidence has been presented to reopen the claim of service connection for a left knee disability, to this extent only the appeal is granted.

As new and material evidence has been presented to reopen the claim of service connection for a right ankle disability, to this extent only the appeal is granted.

As new and material evidence has been presented to reopen the claim of service connection for a left eye disability, to this extent only the appeal is granted. 

As new and material evidence has been presented to reopen the claim of service connection for a left foot disability, to this extent only the appeal is granted. 

As new and material evidence has been presented to reopen the claim of service connection for a left little finger disability, to this extent only the appeal is granted. 

Service connection for a right ankle disability, strain and degenerative joint disease, is denied.


REMAND

On the reopened claim of service connection for a left knee disability, the service treatment records show that the Veteran was seen with bursitis or tendonitis of the left knee in July 2004.  In September 2004 he complained of left knee pain.  In July 2010 on VA examination, the pertinent finding was degenerative joint disease of the left knee.  The Veteran is service-connected for a right knee disability.  As the evidence is insufficient to decide the applicable theories of service connection, further development under the duty to assist is needed. 

On the reopened claim of service connection for a left eye disability, the service treatment records show that in December 1988 the Veteran had a laceration under his left eye.  In April 1995, macular degeneration was noted.  In December 2004, the Veteran complained of a left eye irritation.  On VA eye examination in September 2009, the findings were drusen in both eyes and retinal pigment epithelium mottling.  On VA eye examiner in April 2012, the diagnoses were drusen and cataracts.  As the evidence is insufficient to decide whether the current findings are related to an injury, disease, or event in service, further development under the duty to assist is needed.

On the reopened claim of service connection for a left foot disability, the service treatment records show that in April 1988 the Veteran had a left foot injury after playing basketball, and the impression was plantar muscle fascial strain.  On VA examination in September 2009, X-rays showed degenerative changes of the metatarsophalangeal joint of the left great toe and spurs of the calcaneus and at the insertion of the Achilles tendon.  As the evidence is insufficient to decide the claim, further development under the duty to assist is needed.







On the reopened claim of service connection for a left little finger disability, the service treatment records show that in February 1990 the Veteran hyperextended the left fifth finger while playing softball.  The impression was contusion or sprain of the left fifth digit.  In February 2004, the Veteran complained of stiffness of the left fifth finger.  After service, on VA examination in September 2009 the Veteran complained of numbness and problems with flexing his left little finger.  The pertinent finding was stiffness of the finger and no active motion.  There was crepitus to the proximal and distal phalanx.  There was pain with palpation of the metacarpal.  There was limitation of motion and objective signs of pain with motion of the left fifth finger.  The diagnosis was limited range of motion of the left little finger.  As the evidence is insufficient to decide the claim, further development under the duty to assist is needed.

Accordingly, the claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:   

Whether it is at least as likely as not (probability of 50 percent):   

a).  That degenerative joint disease of the left knee is caused by or aggravated by the service- connected right knee disability.  

The term "aggravation" means a permanent increase in severity of the left knee disability, that is, worsening of the underlying condition not due to the natural progress, as contrasted to a temporary worsening of symptoms.  



b).  That degenerative changes of the metatarsophalangeal joint of the left great toe and spurs of the calcaneus and at the insertion of the Achilles tendon were caused by plantar muscle fascial strain in service in April 1988.   

c).  That limitation of motion of the left fifth finger was caused by hyperextension of the left fifth finger in 1990. 

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:  

Whether it is at least as likely as not (probability of 50 percent): 

That the Veteran has macular degeneration; 

That drusen in both eyes, retinal pigment epithelium mottling, or cataracts are related to a laceration under his left eye in December 1988.   

3.  Following completion of the above development, adjudicate the claims, including secondary service connection for a left knee disability.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


